DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 (Figs. 9-21I) in the reply filed on October 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 1, 2021.
Claims 1-9 and 19-21 are presented for examination below.
Drawings
The drawings are objected to because the drawings improperly contain only black and white photographs (see at least Figs. 1-8, 14-19, 24-27). It is noted that black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. In order photographs to properly replace line drawings, the photographs or photomicrographs must show the invention more clearly than they can be done by India ink drawings and otherwise comply with the rules concerning such drawings. Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). There is no requirement for a petition or petition fee, and only one set of photographs is required. See 37 CFR 1.84(b)(1). To be acceptable, such photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. If several photographs are used to make one sheet of drawings, the photographs must be contained on a single sheet.
Photographs or photomicrograph printed on sensitized paper are acceptable as drawings, in lieu of India ink drawings, as are photographic images submitted via EFS-Web, to illustrate inventions which are incapable of being accurately or adequately depicted by India ink drawings, e.g., electrophoresis gels, blots, (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, metallurgical microstructures, textile fabrics, grain structures and, in a design patent application, ornamental effects. See MPEP 608.02.
The Examiner respectfully notes that the instant invention does not appear to fall under the above category. 
Additionally, the drawings contain improper use of shading. It is noted that the use of shading in views is only encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See MPEP R 1.84.
Furthermore, the Examiner notes that many of the reference numerals included in the drawings are clustered together, pixelated, and/or provided in a small size, which makes it difficult to tell which structural parts of the claimed invention are being referenced (see, for example, Figs. 10 and 26). Applicant is advised to submit corrected drawing sheets with clear reference numerals and clear leading lines.
Finally, the drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s): “the first bottom edge and the second bottom edge being connected to the band to align the first side edge with the first end and the second side edge with the second end” (claims 1, 19).
The Examiner notes that while the drawings appear to show wherein the first side edge of the first fabric portion is aligned with the first end, the drawings do not show wherein the second side edge of the second fabric portion is aligned with the second end. Instead, the second side edge and the second end appear to be offset from one another (see, for example, Fig. 19A, wherein the second end of the adjustable band clearly protrudes past the extent of the second side edge).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Objections
Claim 21 is objected to because of the following informalities: “the inner ply of fabric and the outer ply of fabric each being stretchable so that the first cup insert and the second cup insert being each movable…” should read “the inner ply of fabric and the outer ply of fabric each being stretchable so that the first cup insert and the second cup insert are each movable…” 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
and wherein a separation extends between the first side edge and the second side edge.”
Claim 1 recites the limitation “wherein the bra assembly is configured to fit the two or more wearers having different cup sizes and with the same or different underband sizes, and wherein the two or more wearers each have comfort, support and an attractive appearance.” The limitation is indefinite, as the term “attractive appearance” is highly subjective. It is unclear what level of attractiveness is included or excluded by the claimed term, and by what standards said attractiveness is being measured. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the bra assembly is configured to fit the two or more wearers having different cup sizes and with the same or different underband sizes, and wherein the bra assembly is configured to provide comfort and support to the two or more wearers.”
Similarly, claim 19 recites the limitation “wherein the bra assembly is configured to fit the two or more wearers wherein the two or more wearers each have comfort, support and an attractive appearance,” which is indefinite for the reason(s) discussed above. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the bra assembly is to provide comfort and support to the two or more wearers.”
Claims 1 and 19 recite the limitation “the first bottom edge and the second bottom edge being connected to the band to align the first side edge with the first end and the second side edge with the second end.” As discussed above in the objections to the drawings, this limitation appears to be at odds with what is shown in the drawings and is therefore indefinite in view of the disclosure. For purposes of examination, the Examiner will interpret “first end” and “second end” to refer broadly to end portions or end regions of the adjustable band.
Claim 3 recites the limitation “wherein the first cup assembly has a first cup insert and the second cup assembly has a second cup insert, further comprising an exterior fabric having an exterior top edge.” The limitation is indefinite, as it is unclear which structure includes the claimed exterior fabric. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the first cup assembly has a first cup insert and the second cup assembly has a second cup insert, the bra assembly further comprising an exterior fabric having an exterior top edge.”
Claim 20 recites the limitation “wherein the first single layer of fabric and the second single layer of fabric stretch to allow horizontal, vertical, and diagonal movement of the first cup insert and the second cup insert to accommodate different sized breasts.” The limitation is indefinite, as it is unclear how the stretchable material of the first and second layers of fabric would allow the first and second cup inserts to move.
Claim 21 recites the limitation “wherein the first cup assembly only has the first bottom portion connected to a ply of fabric selected from the group consisting of the inner ply of fabric, the outer ply of fabric, and any combination thereof and the second cup assembly only has the combination of the inner ply and outer ply could form “a ply” of fabric (i.e., a singular ply of fabric).
Furthermore, it is unclear how only the bottom portions of the claimed cup inserts are connected to the inner or outer plies of fabric forming the cup assemblies, as it would appear that all elements of each cup assembly are connected to each other (at least indirectly) in some way once the inserts are inserted between the inner and outer plies and the respective assemblies are formed (i.e., assembled into the “cup assemblies” as claimed). It is unclear whether Applicant is using “connected” to refer to two elements that are fastened together, or physically in contact but not fastened together, or placed adjacent to one another, etc. and whether the connection includes direct and/or indirect connections. Furthermore, the limitation does not appear to be clearly illustrated in the Figures. As such, the metes and bounds of the claim limitation cannot be readily ascertained.
Claims 6 and 9 recite similar limitations, are indefinite for at least the reasons discussed above.
 Dependent claims are rejected at least for depending from rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US PG Pub 2013/0065486) in view of Lambert (US Patent No. 5,871,388).
Regarding claim 1, Hansen discloses a single bra assembly (1) for two or more wearers comprising (see Figs. 1-2 and at least paragraphs 0002, 0020-0021, and 0043, bra assembly 1 includes multiple independent adjustment features that allow the brassiere to be adjusted in size to accommodate different wearers):
a first fabric portion having a first cup assembly (cup assembly associated with left cup 14), the first fabric portion having a first top edge, a first bottom edge and a first side edge, the first side edge being between the first top edge and the first bottom edge (see annotated Fig. 1);
a second fabric portion having a second cup assembly (cup assembly associated with right cup assembly 14; note that to enhance clarity and reduce overcrowding in the annotated 
the first top edge of the first fabric portion being connected to the second top edge of the second fabric portion (via central elastic band 40, see Fig. 1 and paragraph 0053) so that the first side edge and the second side edge form a separation (42) there between (see Fig. 1 and paragraphs 0055); and
an adjustable band (10) having a first end and a second end (adjacent closure 11, see Fig. 1 and paragraph 0043), the first end and the second end having a closure (11) to removably connect the first end to the second end, the closure has a first closure connector and a second closure connector that removably connect to one another (respective hook and loop fasteners 12, see Fig. 1 and paragraph 0043), the closure having a first adjustment to connect the first closure connector to the second closure connector so that the band has a first size and a second adjustment to connect the first closure connector to the second closure connector so that the band has a second size that is different than the first size (see paragraph 0043, the hook and loop fasteners 12 are adjustable depending on the amount of overlap between the respective fasteners, so as to provide at least a first size and a second size that is three inches smaller or larger than the first size), the first bottom edge and the second bottom edge being connected to the band (see Fig. 1), wherein the first cup assembly and the second cup assembly are movable relative to one another in response to movement of the closure between the first adjustment and the second adjustment (see Fig. 1 and paragraphs 0020-0021, 0043, and 0053).

Regarding the limitation “wherein the bra assembly is configured to fit the two or more wearers having different cup sizes and with the same or different underband sizes, and wherein the two or more wearers each have comfort, support and an attractive appearance,” Hansen discloses a bra assembly that includes multiple independent adjustment features that allow the brassiere to be adjusted in size to accommodate different wearers, including adjustment features that independently expand or contract perimeter portions of each cup (e.g., via adjustable straps 20, 29) and therefore allow the cup to expand or contract to accommodate different cup sizes (see Figs. 1-2 and paragraphs 0043-0054). Hansen’s bra assembly also includes an adjustable underband (10) that allows the underband to accommodate wearers with the same or different underband sizes (see Fig. 1 and paragraph 0043), and is configured to provide enhanced support, comfort, pain/relief, and improved positioning (see paragraphs 0014- 0029). As such, Hansen’s bra assembly is capable of being used by two or more wearers having different cup sizes and with the same or different underband sizes, to provide enhanced comfort, support, and aesthetics.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

    PNG
    media_image1.png
    793
    852
    media_image1.png
    Greyscale

	Hansen substantially discloses the invention as claimed above but fails to disclose to wherein the first and second bottom edges are connected to the band in such a way as to align the first side edge with the first end and the second side edge with the second end. Instead, Hansen appears to depict wherein the first and second side edges are somewhat offset from the center of the bra assembly (see Fig. 1).
	However, Lambert teaches a bra assembly (200) comprising first and second cup assemblies (202a, 202b) having respective first and second side edges (medial center edges of each cup assembly, see Fig. 3) and respective first and second bottom edges (210), the bra assembly further including an adjustable band (240) having a first end (242), a second end (244), 35 USC 112(b) above regarding the ends/end regions). It is noted that positioning the first and second ends (end regions) of the adjustable band to be aligned with the first and second side edges of the cup assemblies would allow the user to easily locate and fasten the closure at the center of the bra assembly, and would also aid in maintaining the cups in proper spaced relation for support and comfort (see column 5, lines 23-44).
	Therefore, based on Lambert’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the location of Hansen’s band ends/closure in such a way as to align the first side edge with the first end and the second side edge with the second end, as doing so would allow the user to easily locate and fasten the closure at the center of the bra assembly, and would also aid in maintaining the cups in proper spaced relation for support and comfort. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI)(C).

Claims 2, 4, 7, and 8, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hansen and Lambert, as applied to claim 1 above, in view of Bastug (US Patent No. 10,231,492).
	Regarding claim 2, Hansen and Lambert together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the first cup assembly has a first cup insert, and 
However, Bastug teaches a bra assembly (100) comprising a first cup assembly (left portion of 110 and 310) and a second cup assembly (right portion of 110 and 310; see Figs. 1-3 and column 3, line 38 – column 4, line 29), wherein the first cup assembly has a first cup insert (left 300) and wherein the first fabric portion is stretchable so that the first cup insert is movable in a horizontal direction, a vertical direction and a diagonal direction in response to stretching of the first fabric portion (see column 5, lines 42-67 of Bastug; Bastug’s bra layers are formed of a highly stretchable knit fabric having a high spandex content, and the inserts 300 are removable and not secured to the fabric layers; therefore, the inserts 300 are capable of moving within interior volume 452, 453 when the bra assembly is used), and the second cup assembly has a second cup insert (right 300), and wherein the second fabric portion is stretchable so that the second cup insert is movable in a horizontal direction, a vertical direction, and a diagonal direction in response to stretching of the second fabric portion (see note above); so as to provide removable cup inserts for shaping, coverage, and/or support (see column 5, lines 42-55).
Therefore, based on Bastug’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hansen’s bra assembly wherein the first cup assembly has a first cup insert, and wherein the first fabric portion is stretchable so that the first cup insert is movable in a horizontal direction, a vertical direction and a diagonal direction in response to stretching of the first fabric portion and 
It is noted that the recitations of “movable in a horizontal direction, a vertical direction and a diagonal direction in response to stretching of the first fabric portion” and “movable in a horizontal direction, a vertical direction, and a diagonal direction in response to stretching of the second fabric portion” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Hansen, Lambert, and Bastug together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

	Regarding claim 4, Hansen and Lambert together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the first cup assembly has a first cup insert and the second cup assembly has a second cup insert, wherein the first fabric portion is folded upon itself to form a first interior volume, wherein the first cup insert is in the first interior volume, wherein the second fabric portion is folded upon itself to form a second interior volume, and wherein the second cup insert is in the second interior volume.
However, Bastug teaches a bra assembly (100) comprising a first fabric portion (left portion of 110 and 310) and a second fabric portion (right portion of 110 and 310) forming 
Therefore, based on Bastug’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hansen’s bra assembly wherein the first cup assembly has a first cup insert and the second cup assembly has a second cup insert, wherein the first fabric portion is folded upon itself to form a first interior volume, wherein the first cup insert is in the first interior volume, wherein the second fabric portion is folded upon itself to form a second interior volume, and wherein the second cup insert is in the second interior volume; as doing so would provide removable cup inserts for shaping, coverage, and/or support.

Regarding claim 7, the modified bra assembly of Hansen (i.e., Hansen in view of Lambert and Bastug) is further disclosed wherein the first fabric portion (left portion of 110 and 310 of Bastug) has an opening (left 190 of Bastug) adjacent the first cup insert (left 300 of Bastug) to access the first interior volume (453 of Bastug) and the second fabric portion (right portion of 110 and 310 of Bastug) has an opening (right 190 of Bastug) adjacent the second cup insert (right 300 of Bastug) to access the second interior volume (452 of Bastug).

However, Bastug teaches a bra assembly (100) comprising a first fabric portion (left portion of 110 and 310) and a second fabric portion (right portion of 110 and 310) forming respective cup assemblies (see Figs. 1-3 and column 3, line 38 – column 4, line 29), wherein the first cup assembly has a first cup insert (left 300) and the second cup assembly has a second cup insert (right 300), wherein the first cup insert and the second cup insert are molded into a convex shape (see Figs. 3-4 and column 5, lines 42-55), so as to provide removable cup inserts for shaping, coverage, and/or support (see column 5, lines 42-55).
Therefore, based on Bastug’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hansen’s bra assembly wherein the first cup assembly has a first cup insert and the second cup assembly has a second cup insert, wherein the first cup insert and the second cup insert are molded into a convex shape; as doing so would provide removable cup inserts for shaping, coverage, and/or support.

Claim 3, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hansen and Lambert, as applied to claim 1 above, in view of Gaudet (US PG Pub 2005/0255789).
Regarding claim 3, Hansen and Lambert together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the first cup assembly has a first cup insert and 
However, Gaudet teaches a bra assembly (10) including first and second cup assemblies (30), each comprising a respective fabric portion (left 36, 34 and right 36, 34) and respective cup insert (left and right 32) within the fabric portion (see Fig. 4 and paragraphs 0026-0029), wherein the bra assembly further includes an exterior fabric (54) having an exterior top edge (top edge of 54) and wherein the exterior top edge is connected to the first top edge and the second top edge of the first and second cup fabric portions (see Figs. 1-5 and paragraph 0047), and wherein the exterior fabric is molded at a location of the first cup insert (left 32) and a location of the second cup insert (right 32, see Fig. 5 and paragraphs 0047-0048), so as to provide enhanced shaping and support to the cup assemblies, and to provide an additional exterior fabric to conceal discoloration of the cup assemblies over time (see paragraphs 0047-0048).
Therefore, based on Gaudet’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hansen’s bra assembly wherein the first cup assembly has a first cup insert and the second cup assembly has a second cup insert, wherein the bra assembly includes an exterior fabric having an exterior top edge, and wherein the exterior top edge is connected to the first top edge and the second top edge, and wherein the exterior fabric is molded at a location of the first cup insert and a location of the second cup insert; as doing so would provide enhanced shaping and support to the cup assemblies, and would provide an additional exterior fabric to conceal discoloration of the cup assemblies over time.

Claim 5, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hansen, Lambert, and Bastug, as applied to claim 4 above, in view of Oneyear et al. (herein Oneyear)(US PG Pub 2003/0186618).
Regarding claim 5, Hansen, Lambert, and Bastug together teach the limitations of claim 4, as discussed above, but fail to further teach wherein the first cup assembly is molded at a location where the first fabric portion overlaps opposite sides of the first cup insert, and wherein the second cup assembly is molded at a location where the second fabric portion overlaps opposite sides of the second cup insert.
However, Oneyear teaches a bra assembly having a front closure (100), wherein the bra assembly includes first and second cup assemblies (20) formed of respective first and second fabric portions (left 60+65, right 60+65; see paragraphs 0020-0028 and Fig. 4), wherein each fabric portion encompasses respective first and second cup inserts (70, see Fig. 4 and paragraph 0031), and wherein the first cup assembly is molded at a location where the first fabric portion overlaps opposite sides of the first cup insert, and wherein the second cup assembly is molded at a location where the second fabric portion overlaps opposite sides of the second cup insert (see Fig. 4 and paragraph 0028), so as to allow each cup assembly to form a three-dimensional cup shape for accommodating the shape and contour of the wearer’s breasts (see paragraph 0028).
Therefore, based on Oneyear’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hansen’s bra assembly wherein the first cup assembly is molded at a location where the first fabric portion overlaps opposite sides of the first cup insert, and wherein the second cup assembly is molded at a location where the second fabric portion overlaps opposite sides of the .

Claims 19-20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hansen, in view of Lambert, further in view of Bastug.
Regarding claim 19, Hansen discloses a single bra assembly (1) for two or more wearers having different cup sizes and with the same or different underband sizes (see Figs. 1-2; at least paragraphs 0002, 0020-0021, and 0043; and note below, bra assembly 1 includes multiple independent adjustment features that allow the brassiere to be adjusted in size to accommodate different-sized wearers) comprising:
a first fabric portion having a first cup assembly (cup assembly associated with left cup 14), the first fabric portion having a first top edge, a first bottom edge and a first side edge, the first side edge being between the first top edge and the first bottom edge (see annotated Fig. 1);
a second fabric portion having a second cup assembly (cup assembly associated with right cup assembly 14; note that to enhance clarity and reduce overcrowding in the annotated Figure, only portions of the first fabric portion are annotated; however, one of ordinary skill in the art would recognize that the second cup assembly taught by Hansen is substantially a mirror image version of the first cup assembly), the second fabric portion having a second top edge, a second bottom edge and a second side edge, the second side edge being between the second top edge and the second bottom edge (see annotated Fig. 1), a separation (42) being between the first side edge and the second side edge (see Fig. 1 and paragraph 0055); and
a band (10) having a first end and a second end (adjacent closure 11, see Fig. 1 and paragraph 0043), the first end having a first closure (first hook or loop fastener 12) and the 
wherein the bra assembly is configured to fit the two or more wearers wherein the two or more wearers each have comfort, support and an attractive appearance (see paragraphs 0014- 0029).
Regarding the limitations “for two or more wearers having different cup sizes and with the same or different underband sizes” and “wherein the bra assembly is configured to fit the two or more wearers wherein the two or more wearers each have comfort, support and an attractive appearance,” Hansen discloses a bra assembly that includes multiple independent adjustment features that allow the brassiere to be adjusted in size to accommodate different wearers, including adjustment features that independently expand or contract perimeter portions of each cup (e.g., via adjustable straps 20, 29) and therefore allow the cup to expand or contract to accommodate different cup sizes (see Figs. 1-2 and paragraphs 0043-0054). Hansen’s bra assembly also includes an adjustable underband (10) that allows the underband to accommodate wearers with the same or different underband sizes (see Fig. 1 and paragraph 0043), and is configured to provide enhanced support, comfort, pain/relief, and improved positioning (see paragraphs 0014- 0029). As such, Hansen’s bra assembly is capable of being used by two or Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).

    PNG
    media_image1.png
    793
    852
    media_image1.png
    Greyscale

	Hansen substantially discloses the invention as claimed above but fails to disclose to wherein the first and second bottom edges are connected to the band in such a way as to align the first side edge with the first end and the second side edge with the second end. Instead, Hansen 
	However, Lambert teaches a bra assembly (200) comprising first and second cup assemblies (202a, 202b) having respective first and second side edges (medial center edges of each cup assembly, see Fig. 3) and respective first and second bottom edges (210), the bra assembly further including an adjustable band (240) having a first end (242), a second end (244), and an adjustable closure (246), wherein the first and second bottom edges are connected to the band in such a way as to align the first side edge with the first end and the second side edge with the second end so that the first and second cup assemblies are movable relative to one another (see Figs. 3-6 and column 3, line 64 – column 4, line 26, see also rejection under 35 USC 112(b) above regarding the ends/end regions). It is noted that positioning the first and second ends (end regions) of the adjustable band to be aligned with the first and second side edges of the cup assemblies would allow the user to easily locate and fasten the closure at the center of the bra assembly, and would also aid in maintaining the cups in proper spaced relation for support and comfort (see column 5, lines 23-44).
	Therefore, based on Lambert’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the location of Hansen’s band ends/closure in such a way as to align the first side edge with the first end and the second side edge with the second end, as doing so would allow the user to easily locate and fasten the closure at the center of the bra assembly, and would also aid in maintaining the cups in proper spaced relation for support and comfort. Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI)(C).

However, Bastug teaches a bra assembly (100) comprising a first fabric portion (left portion of 110 and 310) and a second fabric portion (right portion of 110 and 310) forming respective cup assemblies (see Figs. 1-3 and column 3, line 38 – column 4, line 29), wherein the first fabric portion has a first single layer of fabric (left portion of 310) with an aperture (left 190) that connects to a perimeter of a first cup insert (left 300) so that the first cup insert is exposed inside an interior volume (interior volume of pockets 452, 453; see Figs. 1-3 and column 5, lines 8-55), and wherein the second fabric portion has a second single layer of fabric (right portion of 310) with an aperture (right 190) that connects to a perimeter of a second cup insert (right 300) so that the second cup insert is exposed inside the interior volume (see Figs. 1-3 and column 5, lines 8-55), so as to provide removable cup inserts for shaping, coverage, and/or support that are easily inserted and/or removed from the bra assembly as desired (see column 5, lines 42-55).
Therefore, based on Bastug’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Hansen’s bra assembly wherein the first fabric portion has a first single layer of fabric with an aperture that connects to a perimeter of a first cup insert so that the first cup insert is exposed inside an interior volume, and wherein the second fabric portion has a second single layer of fabric with an aperture that connects to a perimeter of a second cup insert so that the second cup insert is exposed inside the interior volume; as doing so would provide removable cup inserts for 

Regarding claim 20, the bra assembly of Hansen (i.e., Hansen in view of Lambert and Bastug) is further disclosed wherein the first single layer of fabric and the second single layer of fabric (right and left portions of 310 of Bastug) stretch to allow horizontal, vertical, and diagonal movement of the first cup insert and the second cup insert (right and left inserts 300) to accommodate different sized breasts (see column 5, lines 42-67 of Bastug; Bastug’s bra layers are formed of a highly stretchable knit fabric having a high spandex content, and the inserts 300 are removable and not secured to the fabric layers; therefore, the inserts 300 are capable of moving within interior volume 452, 453 when the bra assembly is used, and would also be capable of accommodating different sized breasts to some extent).
It is noted that the recitation of “to allow horizontal, vertical, and diagonal movement of the first cup insert and the second cup insert to accommodate different sized breasts” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Hansen, Lambert, and Bastug together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).


Examiner’s Note
Claims 6, 9, and 21 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and claims 6, 9, and 21 remain rejected under 35 USC 112(b), as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Bruno (US Patent No. 3,302,649) teaches an adjustable brassiere assembly with two cup assemblies, a center front cutout, and an adjustable chest band below the cutout, and Johnstone (US PG Pub 2012/0021669) teaches an adjustable brassiere assembly with an inner adjustable closure and an outer adjustable closure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732